DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 2, 4, 6, 7, 9, 10, and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Duarte et al. (US 2015/0171624) in view of Zhao (US 2018/0176755).
Regarding claims 1 and 2, Duarte et al. discloses a transparency (14) comprising: a plurality of sheets (22, 24, 26, 28, 32, 36), each sheet comprising a first major surface (36), an opposite second major surface (36), and a peripheral surface (38) between the first major surface and the second major surface; an inter-sheet layer (32) positioned between the first major surface of one of the sheets of the plurality of sheets and the second major surface of an adjacent sheet of the plurality of sheets (Fig. 2); and a temperature sensor (190) positioned in the inter-sheet layer, the wireless temperature sensor comprising a sensory portion configured to measure information representative of a condition of a portion of the transparency, the sensory portion comprising a thermocouple (paragraph [0088]).
Duarte et al. fails to teach that the temperature sensor is a wireless sensor and also fails to teach a wireless transmitter configured to wirelessly transmit the received information to a wireless receiver. However, Zhao discloses a wireless communication network and internet of things system having a wireless temperature sensor and a wireless transmitter configured to wirelessly transmit the received information to a wireless receiver (paragraph [0078]). It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to use a wireless temperature sensing and transmitting system in order to minimize additional cabling in the system.
Regarding claim 4, Duarte et al. as modified by Zhao discloses that the wireless sensor comprises a power source (74, Duarte et al.) for providing power for the sensory portion and/or the wireless transmitter of the wireless sensor.
Regarding claim 7, Duarte et al. as modified by Zhao discloses a conductive coating (62, paragraph [0038], Duarte et al.) on one of the major surfaces of one of the plurality of sheets, the conductive coating being configured to generate heat for defogging and/or de-icing the transparency, and wherein the wireless temperature sensor comprises a power source (74, Duarte et al.) for providing power to the sensory portion and/or to the wireless transmitter, the power source comprising a thermoelectric member configured to generate power due to heating of the conductive coating (paragraph [0038]; Duarte et al.).
Regarding claim 9, Duarte et al. as modified by Zhao inherently discloses a mounting bracket for mounting the transparency to a fuselage of the aircraft (paragraphs [0094], Duarte et al.]).  
Regarding claim 10, Duarte et al. as modified by Zhao discloses a wireless receiver (paragraph [0014], Zhao) in wireless communication with the wireless temperature sensor of the transparency configured to receive and process the information from the wireless temperature sensor (paragraph [0014], Zhao).  
Regarding claim 11, Duarte et al. as modified by Zhao discloses that the wireless sensor comprises a power source (74, Duarte et al.) for providing power for the sensory portion and/or the wireless transmitter of the wireless sensor.

Claim(s) 5, 6, 8, and 12 – 21, is/are rejected under 35 U.S.C. 103 as being unpatentable over Duarte et al. (US 2015/0171624) in view of Zhao (US 2018/0176755) and Whitworth et al. (US 2013/0328416).
Regarding claims 5, 6, 12, and 13, Duarte et al. discloses a transparency (14) comprising: a plurality of sheets (22, 24, 26, 28, 32, 36), each sheet comprising a first major surface (36), an opposite second major surface (36), and a peripheral surface (38) between the first major surface and the second major surface; an inter-sheet layer (32) positioned between the first major surface of one of the sheets of the plurality of sheets and the second major surface of an adjacent sheet of the plurality of sheets (Fig. 2); and a temperature sensor (190) positioned in the inter-sheet layer, the wireless temperature sensor comprising a sensory portion configured to measure information representative of a condition of a portion of the transparency, the sensory portion comprising a thermocouple (paragraph [0088]).
Duarte et al. fails to teach that the temperature sensor is a wireless sensor and also fails to teach a wireless transmitter configured to wirelessly transmit the received information to a wireless receiver. However, Zhao discloses a wireless communication network and internet of things system having a wireless temperature sensor and a wireless transmitter configured to wirelessly transmit the received information to a wireless receiver (paragraph [0078]). It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to use a wireless temperature sensing and transmitting system in order to minimize additional cabling in the system.
Duarte et al. as modified by Zhao further discloses that the wireless sensor comprises a power source (74, Duarte et al.) for providing power for the sensory portion and/or the wireless transmitter of the wireless sensor.
Duarte et al. as modified by Zhao fails to teach that the power sources comprises an energy harvesting antenna configured to collect energy from ambient or transmitted signals. However, Whitworth et al. discloses a wireless energy source comprising an energy harvesting antenna (132) that converts RF energy into electrical energy. It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to include the energy harvesting antenna taught by Whitworth et al. in the system of Duarte et al. as modified by Zhao since it provides an efficient, eco-friendly, and versatile source of energy.
Duarte et al. as modified discloses that the wireless receiver comprises an RF generator, an infrared source, and/or an ultrasonic wave generator for generating a signal for providing power to the wireless sources (paragraph [0065] – [0069], Whitworth et al.).
Regarding claim 8, Duarte et al. as modified discloses more than one wireless sensor, wherein the more than one wireless sensor comprises a first wireless sensor of a first type and a second wireless sensor of a second type different than the first type, and wherein the type of sensor is a temperature sensor, a moisture sensor, a strain sensor, a corrosion sensor, an impact sensor, a breakage sensor, a current sensor, an arcing sensor, a partial discharge sensor, a voltage sensor, a resistance sensor, or a p-static sensor (paragraph [0047], Duarte et al.).  
Regarding claim 14, Duarte et al. as modified discloses that the transparency further comprises a conductive coating on a sheet of the plurality of sheets configured to generate heat for defogging and/or de-icing the transparency (62, paragraph [0038], Duarte et al.).
Regarding claim 15, Duarte et al. as modified discloses that the wireless receiver is configured to receive and process the information representative of a temperature of a portion of the inter-sheet layer from the wireless temperature sensor, generate a signal from the received information, and communicate the signal to the heater controller (197, paragraph [0079], Duarte et al.)  
Regarding claim 16, Duarte et al. as modified discloses that the heater controller (197, paragraph [0079], Duarte et al.) comprises a power supply (74, Duarte et al.) for providing electric current to the conductive coating, the heater controller being configured to: receive the signal from the wireless receiver; process the signal to determine a temperature value sensed by the wireless temperature sensor; compare the determined temperature value to a predetermined threshold value; and cause the power supply to adjust an intensity of electric current provided to the conductive coating based on the comparison between the determined temperature value and the predetermined threshold value (paragraph [0079], Duarte et al.).  
Regarding claim 17, Duarte et al. as modified discloses that the heater controller is configured to electronically disconnect the power supply from the conductive coating when the determined temperature value exceeds the predetermined threshold value (paragraph [0079], Duarte et al.).  
Regarding claim 18, Duarte et al. as modified fails to explicitly disclose that that the wireless receiver is configured to receive and process the information representative of a temperature of a portion of the inter-sheet layer from the wireless temperature sensor as a digital signal, translate the digital signal to an analog signal compatible with a heater controller associated with the transparency, and communicate the analog signal to the heater controller. However, digital to analog signal converters are very well-known in the art (as evidenced by McDonald et al. US 11,154,408). It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to include this feature in the system of Duarte et al. in order to accommodate communication across various devices. 
Regarding claims 19 – 21, the discussion of claims above is relied upon.

Response to Arguments
Applicant’s arguments, see remarks, filed 6/2/2022, with respect to claims 1 – 20 (provisional double patenting rejection) have been fully considered and are persuasive.  The double patenting rejection of claims 1 - 20 has been withdrawn. 
Applicant’s arguments with respect to claim(s) 1, 2, 4, 6 – 11, 13 – 15, 19, and 20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VALENTINA XAVIER whose telephone number is (571)272-9853. The examiner can normally be reached 10 am - 6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua Huson can be reached on (571) 270-5301. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VALENTINA XAVIER/Primary Examiner, Art Unit 3642